DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6, 9-18, and 21-25 are pendingClaims 7-8 and 19-20 were previously withdrawn from considerationClaims 21-25 are new
Claims 1-6 and 9-18 are currently amended
Claims 1-6, 9-18, and 21-25 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 07/13/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claim 2 is objected to because of the following informalities:  Line 3 states “content of water” and instead should state “content of the water” for further clarity.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Line 5 states “content of the metal ions” and instead should state “content of the one kind of the metal ions” for further clarity.  Also, line 8 states “content of each of the metal ions” and  two or more kinds of the metal ions” for further clarity.  Appropriate corrections are required.
Claim 4 is objected to because of the following informalities:  Line 5 states “content of the metal particles” and instead should state “content of the one kind of the metal particles” for further clarity.  Also, line 8 states “content of each of the metal particles” and instead should state “content of each of the two or more kinds of the metal particles” for further clarity.  Appropriate corrections are required.
Claim 9 is objected to because of the following informalities:  Line 5 states “content of the metal ions” and instead should state “content of the one kind of the metal ions” for further clarity.  Also, line 8 states “content of each of the metal ions” and instead should state “content of each of the two or more kinds of the metal ions” for further clarity.  Appropriate corrections are required.
Claim 10 is objected to because of the following informalities:  Line 5 states “content of the metal particles” and instead should state “content of the one kind of the metal particles” for further clarity.  Also, line 8 states “content of each of the metal particles” and instead should state “content of each of the two or more kinds of the metal particles” for further clarity.  Appropriate corrections are required.
Claim 11 is objected to because of the following informalities:  Line 5 states “content of the metal particles” and instead should state “content of the one kind of the metal particles” for further clarity.  Also, line 8 states “content of each of the metal particles” and instead should state “content of each of the two or more kinds of the
Claim 22 is objected to because of the following informalities:  Line 3 states “content of water” and instead should state “content of the water” for further clarity.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  Line 5 states “content of the metal ions” and instead should state “content of the one kind of the metal ions” for further clarity.  Also, line 8 states “content of each of the metal ions” and instead should state “content of each of the two or more kinds of the metal ions” for further clarity.  Appropriate corrections are required.
Claim 24 is objected to because of the following informalities:  Line 5 states “content of the metal particles” and instead should state “content of the one kind of the metal particles” for further clarity.  Also, line 8 states “content of each of the metal particles” and instead should state “content of each of the two or more kinds of the metal particles” for further clarity.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-18 and 21-25
Claim 1 recites the limitation "obtaining a chemical liquid by purifying a substance to be purified containing an organic solvent,” on lines 2-3.  It is unclear what contains the organic solvent, the chemical liquid or the substance to be purified?  Also, claim 1 recites the limitation “wherein the content of a stabilizer in the substance to be purified with respect to the total mass of the substance to be purified” on lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.  Claims 2-6 and 9-18 are also rejected since these claims depend on claim 1.
Claim 2 recites the limitation "the content of water” on line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claims 9, 10, 12 and 15 are also rejected since these claims depend on claim 2.
Claim 3 recites the limitation "the content of the metal ions” on lines 4-5, and “the content of each of the metal ions” on line 8.  There is insufficient antecedent basis for these limitations in the claim.  Claims 11, 13 and 16 are also rejected since these claims depend on claim 3.
Claim 4 recites the limitation "the content of the metal particles” on lines 4-5, and “the content of each of the metal particles” on line 8.  There is insufficient antecedent basis for these limitations in the claim.  Claims 14 and 17 are also rejected since these claims depend on claim 4.
Claim 9 recites the limitation "the content of the metal ions” on lines 4-5, and “the
Claim 10 recites the limitation "the content of the metal particles” on lines 4-5, and “the content of each of the metal particles” on line 8.  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitation "the content of the metal particles” on lines 4-5, and “the content of each of the metal particles” on line 8.  There is insufficient antecedent basis for these limitations in the claim.
Claim 21 recites the limitation "obtaining a chemical liquid by purifying a substance to be purified containing an organic solvent,” on lines 2-3.  It is unclear what contains the organic solvent, the chemical liquid or the substance to be purified?  Also, claim 21 recites the limitation “wherein the content of a stabilizer in the substance to be purified with respect to the total mass of the substance to be purified” on lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.  Claims 22-25 are also rejected since these claims depend on claim 21.
Claim 22 recites the limitation "the content of water” on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the content of the metal ions” on lines 4-5, and “the content of each of the metal ions” on line 8.  There is insufficient antecedent basis for these limitations in the claim.
Claim 24 recites the limitation "the content of the metal particles” on lines 4-5, and “the content of each of the metal particles” on line 8.  There is insufficient antecedent basis for these limitations in the claim.


Response to Arguments
Applicant’s arguments, see Remarks filed on 09/24/2021, with respect to current claims 1-6, 9-18 and 21-25 have been fully considered and are persuasive.  The previous 102 and 103 rejections have both been withdrawn. 
A new set of claim objections are now made (see above).
A new set of 112(b) claim rejections are now made (see above).


Allowable Subject Matter
Claims 1-6, 9-18 and 21-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773